Title: Roll of George Washington’s Company, 28 August 1757
From: McNeill, John,Buckner, Mordecai,Roy, James
To: 

 

[28 August 1757]

A Size Roll of Colo. Washington’s Company. August 28th 1757.

               
                  No.
                  Mens Names
                  when Inlisted
                  County
                  Age
                  Size
                  Trade
                  Country
                  Description
               
               
                  
                  Jno. Sallard
                  }
                  Serjeants
                  Sepr 1755
                  Richmond
                  25.
                  5′
                  10″
                  Joiner
                  Virginia
                  Fair Complextion, Freckled, Hair inclining to red, genteelly
                  made
               
               
                  
                  Ruben Vass
                  do do
                  Essex
                  25.
                  5.
                  10 ¼
                  Do
                  Do
                  Dark   Do black Hair
               
               
                  
                  Jams Littlepage
                  Augt 1756
                  Henrico
                  19.
                  5.
                  7
                  Carpenter
                  Do
                  Fair & freckled, Hair inclining to Red
               
               
                  
                  Chs Stringham
                  July
                     1756
                  Augusta
                  29.
                  5.
                  9
                  Do
                  New York
                  Ruddy Complextion, short brown Head of Hair
               
               
                  
                  Jas Campbell
                  }
                  Drums
                  Decr 1754
                  Stafford
                  19.
                  5.
                  8
                  
                  Scotland
                  Fair ruddy Complextion, dark Hair, thin make
               
               
                  
                  Jereh Puckett
                  June 1757
                  Chesterfield
                  19.
                  5.
                  3 ½
                  Planter
                  Virginia
                  Fair Complextion, thin make
               
               
                  1
                  Saml Longworth
                  }
                  Corporals
                  Septr 1755
                  Norfolk
                  25.
                  5.
                  11
                  Tanner
                  New Jersey
                  Dark   Do    & Hair stout thick & well made
               
               
                  2
                  Simn Robinson
                  Septr 1755
                  Stafford
                  24.
                  5.
                  6
                  Bricklayr
                  England
                  Fair Complextion brown Hair Something Inkneed
               
               
                  3
                  Jno. Pope
                  Novr 1754
                  Prince Wm
                  18.
                  5.
                  8
                  Planter
                  Virginia
                  Dark do      light Brown                  Hair
               
               
                  4
                  Jno. Trigg
                  
                  
                  Do
                  King & Queen
                  25.
                  5.
                  7 ½
                  do
                  do
                  Brown Complextion, & hair, well Set
               
               
                  5
                  Thomas Brown
                  
                  
                  Octr 1755
                  Charles City
                  29.
                  5.
                  6 ½
                  do
                  Ireland
                  Do        do brown hair much pitted with the smallpox
               
               
                  6
                  Josh Briggs
                  
                  
                  Marh 1756
                  Frederick
                  21.
                  5.
                  8
                  do
                  Pensilvania
                  Dark    Do     Do    little Do        Do
               
               
                  7
                  Arthur Dent
                  
                  
                  Jany 1755
                  Stafford
                  35.
                  5.
                  5
                  do
                  England
                  Dark Complextion & Hair, lame in his right Thigh by a wound
               
               
                  8
                  George Hill
                  
                  
                  July 1756
                  Frederick
                  29.
                  5.
                  7 ¼
                  do
                  Ireland
                  Brown Hair & Complextion
               
               
                  9
                  Abraham Mason
                  
                  
                  Octr 1755
                  Accomac
                  23.
                  5.
                  9
                  do
                  Virginia
                  Do   do    Do
               
               
                  10
                  Lauchlin McLain
                  
                  
                  Jany 1755
                  Prince Wm
                  24.
                  5.
                  8
                  do
                  Scotland
                  Brown with dark Hair
               
               
                  11
                  John Nugent
                  
                  
                  Mar. 1756
                  Frederick
                  32.
                  5.
                  7 ¾
                  Butcher
                  Ireland
                  Brown Complextion a Blemish in his right Eye a joint of his little finger off
               
               
                  12
                  Frans Roberts
                  
                  
                  Septr 1755
                  Amelia
                  22.
                  5.
                  9
                  Carpentr
                  Virginia
                  Brown Complextion & Hair a very likely Fellow
               
               
                  13
                  Wm Bagent
                  
                  
                  Septr 1754
                  Fairfax
                  31.
                  5.
                  4 ½
                  Sawyer
                  England
                  Dark Complextion, brown Hair
               
               
                  14
                  Edward Whitehead
                  
                  
                  Marh 1754
                  Norfolk
                  25.
                  5.
                  8
                  Baker
                  Ireland
                  Brown & Dark Hair
               
               
                  15
                  Wm Stewart Packett
                  
                  
                  Sepr 1755
                  Richmond
                  25.
                  5.
                  11
                  Planter
                  Virginia
                  Brown Complextion & Hair, Slender made
               
               
                  16
                  John Silvy
                  
                  
                  July 1756
                  Frederick
                  24.
                  5.
                  6
                  do
                  England
                  Ruddy Complextion flaxen Hair, well made
               
               
                  17
                  John Adams
                  
                  
                  May 1756
                  Spotsilvania
                  27.
                  5.
                  6
                  Bricklayer
                  Do
                  Brown Complextion, short sandy Hair
               
               
                  18
                  Darby Darby
                  
                  
                  Jany 1755
                  Richmond
                  26.
                  5.
                  5 ¾
                  Planter
                  Virginia
                  Fair Complextion, sandy Hair well made
               
               
               
                  19
                  Thomas West
                  
                  
                  Octr 1756
                  Augusta
                  27.
                  5.
                  11 ¾
                  Carpenter
                  England
                  Very dark Complextion with black Hair, Slender made
               
               
                  20
                  Joseph Morris
                  
                  
                  Decr 1754
                  Spotsilvania
                  35.
                  5.
                  7
                  Do
                  Virginia
                  Dark Complextion, & Hair, very well made Bluff faced
               
               
                  21
                  John Organ
                  
                  
                  Do
                  Amelia
                  24.
                  5.
                  6
                  Do
                  Do
                  Fair Complextion Brown Hair very well made
               
               
                  22
                  John Askins
                  
                  
                  do
                  Prince Wm
                  22.
                  5.
                  7
                  Do
                  Do
                  Dark Complextion, & Sandy Hair
               
               
                  23
                  Thos Snipes
                  
                  
                  Sepr 1754
                  Dinwiddie
                  24.
                  5.
                  8 ½
                  Do
                  Do
                  Dark Complextion black Hair
               
               
                  24
                  Chrisr Scully
                  
                  
                  Decr 1756
                  Frederick
                  23.
                  5.
                  5
                  Minor
                  Ireland
                  Do    Do      Do pitted with the small Pox
               
               
                  25
                  ⟨John⟩ Sparks
                  
                  
                  Augt 1756
                  Do
                  32.
                  5.
                  3 ½
                  Blacksmith
                  England
                  Ruddy face, sandy Hair, sore Eyes
               
               
                  26
                  Joseph Handcock
                  
                  
                  Decr 1754
                  Chesterfield
                  35.
                  5.
                  6
                  Cooper
                  Virginia
                  Fair Complextion, sandy Hair, has a very thick upper Lip
               
               
                  27
                  John Robinson
                  
                  
                  Feby 1756
                  Frederick
                  20.
                  5.
                  5
                  Do
                  England
                  Fair, sandy Hair, not well made
               
               
                  28
                  John Fisher
                  
                  
                  July 1756
                  Do
                  30.
                  5.
                  6 ½
                  Miner
                  Germany
                  Dark Complextion well made
               
               
                  29
                  Aaron Hughs
                  
                  
                  Decr 1754
                  Stafford
                  20.
                  5.
                  11
                  Carpenter
                  Virginia
                  Pale Complextion, Brown Hair
               
               
                  30
                  John Juggins
                  
                  
                  May 1756
                  Frederick
                  25.
                  5.
                  5 ½
                  Planter
                  England
                  Brown Complextion, black hair a small thin Face
               
               
                  31
                  Jas Fitzpatrick
                  
                  
                  Feby 1756
                  Augusta
                  22.
                  5.
                  5
                  Do
                  Ireland
                  Brown Complextion, & hair, Grey Eyes
               
               
                  32
                  Francis Farmer
                  
                  
                  Octr 1755
                  Fairfax
                  22.
                  5.
                  3 ½
                  Do
                  England
                  Ruddy face, brown Hair pitted a little with the small Pox
               
               
                  33
                  Peter Mingus
                  
                  
                  July 1756
                  Frederick
                  21.
                  5.
                  7
                  Taylor
                  Scotland
                  Pale Complextion, light Hair, something pitted with the small
                  Pox
               
               
                  34
                  James Williams
                  
                  
                  Decr 1754
                  Amelia
                  28.
                  5.
                  6
                  Carpenter
                  Virginia
                  Ruddy, fair Hair well made
               
               
                  35
                  Archd Lockhart
                  
                  
                  Octr 1757
                  Prince Wm
                  25.
                  5.
                  4 ¼
                  do
                  Scotland
                  Brown Complextion & Hair
               
               
                  36
                  Edward Sutton
                  
                  
                  Augt 1756
                  Frederick
                  40.
                  5.
                  7 ½
                  Sailor
                  England
                  Red Face grey Eyes, very little Hair on his Head
               
               
                  37
                  Davd Mcgennett
                  
                  
                  Mar. 1756
                  Loudoun
                  40.
                  5.
                  6 ½
                  Sawyer
                  Ireland
                  Brown Complextion, hair brown & strait a very dirty Lubberly Look
               
               
                  38
                  Thos Jackson
                  
                  
                  Decr 1756
                  Augusta
                  23.
                  5.
                  4
                  Barber
                  England
                  Brown, much pitted with the small pox light Hair
               
               
                  39
                  John Main
                  
                  
                  Octr 1756
                  Do
                  26.
                  5.
                  9
                  Planter
                  Do
                  Red face, dark brown Hair well made
               
               
                  40
                  David Evans
                  
                  
                  Aprl 1755
                  Do
                  28.
                  5.
                  8
                  Fuller
                  Do
                  Brown Complextion, & hair, very well made
               
               
                  41
                  William Strain
                  
                  
                  May 1755
                  Frederick
                  49.
                  5.
                  5 ½
                  Sawyer
                  Ireland
                  Red face Bow legg’d sandy Hair
               
               
                  42
                  John Gale
                  
                  
                  Septr 1755
                  Norfolk
                  47.
                  5.
                  2
                  Carpenter
                  England
                  Brown Complextion, light brown hair lame by haveing his left Legg broke
               
               
                  43
                  John Greenaway
                  
                  
                  June 1756
                  Frederick
                  28.
                  5.
                  5
                  Planter
                  Virginia
                  Dark    do   Flaxen Hair, well made
               
               
                  44
                  William Stephens
                  
                  
                  Feby 1757
                  Fairfax
                  20.
                  5.
                  2
                  Peuterer
                  England
                  Fair, Brown hair, much pitted with the small pox, well made
               
               
                  45
                  Jeremiah Wilson
                  
                  
                  Novr 1756
                  Augusta
                  30.
                  5.
                  9
                  Planter
                  Do
                  Ruddy, broad face, dark Hair, well made
               
               
                  46
                  Jno. Cofland
                  
                  
                  Septr 1755
                  Richmond
                  24.
                  5.
                  9
                  Do
                  Virginia
                  Ruddy Complextion, flaxen hair, well made
               
               
                  47
                  Jno. McMillon
                  
                  
                  Octr 1754
                  Westmoreld
                  34.
                  5.
                  8 ½
                  Do
                  Maryland
                  Brown Complextion, & Hair, well made
               
               
                  48
                  Solomon Long
                  
                  
                  Augt 1756
                  Frederick
                  27.
                  5.
                  3 ½
                  Do
                  Hollond
                  Red Complextion, & Hair, very large Eye Brows
               
               
                  49
                  Richd Singster
                  
                  
                  Octr 1756
                  Augusta
                  40.
                  5.
                  9 ½
                  Sailor
                  England
                  Complextion red, & hair, very well made
               
               
                  50
                  Jno. Bridge
                  
                  
                  Do
                  Do
                  30.
                  5.
                  5 ½
                  Farmer
                  Do
                  Dark Complextion, dark Hair & Grey Eyes
               
               
                  51
                  Joseph Smart
                  
                  
                  Do
                  Do
                  32.
                  5.
                  2
                  Planter
                  Do
                  Red face, sandy Hair, well made
               
               
                  52
                  Jno. Highland
                  
                  
                  June 1757
                  Pensylvania
                  40.
                  5.
                  1
                  Weaver
                  Do
                  Dark Complextion, Hair Grey
               
               
                  53
                  Phillip Askins
                  
                  
                  Jany 1755
                  Prince Wm
                  22.
                  5.
                  9
                  Carpenter
                  Virginia
                  Brown Complextion, brown Hair, a stout robust Fellow
               
               
               
                  54
                  Charles Knight
                  
                  
                  Septr 1756
                  Frederick
                  33.
                  5.
                  2
                  Cooper
                  England
                  Dark       Do, brown hair, well set
               
               
                  55
                  Willm Baylist
                  
                  
                  Augt 1756
                  Fairfax
                  35.
                  5.
                  6
                  Farmer
                  Do
                  Brown Complextion, & Hair, well made
               
               
                  56
                  John Burns
                  
                  
                  Septr 1756
                  Augusta
                  20.
                  5.
                  7
                  Planter
                  Ireland
                  Brown Complextion, with red Hair
               
               
                  57
                  John Carrol
                  
                  
                  Apl 1756
                  Norfolk
                  24.
                  5.
                  7 ½
                  Sailor
                  Do
                  Brown Complextion, & Hair, pitted with the small Pox
               
               
                  58
                  John Conner
                  
                  
                  Novr 1756
                  Augusta
                  21.
                  5.
                  6
                  Planter
                  Do
                  Brown Complextion, with black Hair
               
               
                  59
                  Wm Gerram
                  
                  
                  Feby 1757
                  Fairfax
                  24.
                  5.
                  1
                  Sailor
                  England
                  Dark Complextion, & Hair, an ugly ill made Fellow
               
               
                  60
                  George Lewis
                  
                  
                  June 1756
                  Spotsilvaa
                  36.
                  5.
                  5 ½
                  Taylor
                  Whales
                  Brown Complextion, & Hair, pitted by the small Pox
               
               
                  61
                  Patrick Mclain
                  
                  
                  Sept. 1756
                  Augusta
                  24.
                  5.
                  5
                  Planter
                  Ireland
                  Red face, & Hair, well made
               
               
                  62
                  Wm McGaugh
                  
                  
                  Augt 1756
                  Frederick
                  30.
                  5.
                  7
                  do
                  do
                  Dark Complextion, brown & straight Hair
               
               
                  63
                  Clement Scott
                  
                  
                  Do
                  Do
                  19.
                  5.
                  5
                  Planter
                  Virginia
                  Yellow Complextion, sandy Hair
               
               
                  64
                  Benjmn Smith
                  
                  
                  June 1756
                  Chas City
                  27.
                  5.
                  5
                  Bookbinder
                  England
                  Red Complextion, brown Hair
               
               
                  65
                  Willm White
                  
                  
                  Apl 1757
                  Westmoreld
                  20.
                  5.
                  3
                  Carpenter
                  Virginia
                  Pale Complextion, light brown Hair
               
               
                  66
                  John Hamilton
                  
                  
                  July 1757
                  Frederick
                  20.
                  5.
                  7
                  Planter
                  Ireland
                  do       do, brown Hair, & spare made
               
               
                  67
                  Heny Wiltshire
                  
                  
                  Octr 1756
                  Do
                  40.
                  5.
                  7 ½
                  Coachmaker
                  Do
                  Brown Complextion, blind in his right Eye
               
               
                  68
                  Laurence White
                  
                  
                  Augt 1756
                  Do
                  30.
                  5.
                  5 ½
                  Tobacco-spinner
                  Do
                  Dark Complextion, black hair, his left legg larger than his right
               
               
                  69
                  Wm McIntire
                  
                  
                  Septr 1756
                  Augusta
                  40.
                  5.
                  6
                  Plasterer
                  Scotland
                  Dark Complextion, brown Hair
               
               
                  70
                  John King
                  
                  
                  Octr 1756
                  Do
                  30.
                  5.
                  1
                  Silkwister
                  England
                  Dark Complextion, dark brown Hair pitted with the small Pox
               
               
                  71
                  Joseph Curtis
                  
                  
                  Septr 1756
                  Do
                  40.
                  5.
                  1
                  Planter
                  Ireland
                  Fresh Complextion, light Hair, a Scar on his right Cheek
               
               
                  72
                  Wm Withers
                  
                  
                  Augt 1756
                  Frederick
                  22.
                  5.
                  5
                  Shoemaker
                  England
                  Dark Complextion & Hair, dark Eyebrows, with Grey Eyes
               
               
                  73
                  Jams Fitzgerrald
                  
                  
                  Do
                  Do
                  26.
                  5.
                  9
                  Weaver
                  Ireland
                  Dark Complextion, black hair, pitted a little with the small pox well made
               
               
                  74
                  Edward Gill
                  
                  
                  Septr 1755
                  Dinwiddie
                  26.
                  5.
                  5 ½
                  Joiner
                  Do
                  Fair Complextion, light brown Hair
               
               
                  75
                  Thoms Monjoy
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
               
               
                  76
                  Jno. Plackett
                  
                  
                  May 1756
                  Frederick
                  26.
                  5.
                  6
                  Planter
                  Ireland
                  Dark Complextion with light brown Hair
               
               
                  77
                  Wm Fitzgerrald
                  
                  
                  Decr 1756
                  Augusta
                  28.
                  5.
                  6
                  Do
                  Do
                  Brown Complextion, dark Hair, thick Clumsy make
               
               
                  78
                  Jno. Crookbane
                  
                  
                  June 1756
                  Frederick
                  21.
                  5.
                  3
                  Silversmith
                  Scotland
                  Fair Complextion, light hair, pitted with the small pox spare make
               
               
                  79
                  Josh Williams
                  
                  
                  Jany 1755
                  Amelia
                  26.
                  5.
                  11 ¾
                  Carpenter
                  Virginia
                  Fair & freckled, red hair, the 2 first letters of his Name mark’d on the inside of his left legg
               
               
                  80
                  Edwd Brown
                  
                  
                  Jany 1757
                  Fairfax
                  29.
                  5.
                  6 ½
                  Turner
                  England
                  Red face, pitted a little with the small Pox, Red Hair
               
            
N. B. Thomas Mountjoy formerly belong’d to Capt. Mercer’s Company is on Furloe. Size &ca unknown, & Patrick McClain is one of the Detachment gone to South Carolina.
John McNeill Capt. Lieut.
Mordi Buckner Lieut.
Jas Roy Ens.
